DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teramoto (US 2018/0180800).
Regarding claim 1, Teramoto discloses a display panel (1, Fig. 1, Paragraph 0028); 

a housing body (3,21, and 25, Fig. 1, Paragraph 0035) including a first housing body (21 and 25, Fig. 1) disposed on a back side of the backlight and a second housing body (3, Fig. 1) disposed on a front side of the backlight, the housing body housing therein the backlight, wherein 
when viewed in a plane, the backlight includes a first side peripheral part (right side of 2, Fig. 1) on a first side of a central part (center of 2, Fig. 1) positioned at a center and a second side peripheral part (left of 2, Fig. 1) on a second side of the central part opposite to the first side (Fig. 1), 
the first side peripheral part of the backlight is provided with a strip (221a, Fig. 3), the strip being a projecting part of each of the optical sheets that is bent along a lateral face of the light guiding plate (Fig. 3, Paragraphs 0050 and 0051), and 
the first housing body includes a planar part (bottom of 25, Fig. 1, Paragraph 0046) and a first vertical wall (the vertical wall with the light sources 28 located on it) part, the planar part overlapping the backlight (Fig. 1), the first vertical wall part projecting from the planar part toward a front side and covering the second side peripheral part of the backlight (Fig. 1).

Regarding claim 2, Teramoto discloses the backlight is viewed in a plane, the strips of two optical sheets are respectively arranged in positions shifted from each other (Figs. 1 and 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Teramoto (US 2018/0180800) in view of Kunimochi (US 2016/0109634).

Regarding claims 3 and 4, Teramoto fails to teach the first housing body has a light shielding tape stuck along a peripheral part.
Kunimochi teaches the first housing body (16, Fig. 10, Paragraph 0065) has a light shielding tape (20, Fig. 10, Paragraph 0065) stuck along a peripheral part (the part of 16 shown with 20 on it, Fig. 10).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Teramoto (US 2018/0180800) in view of Achi et al. (US 2016/0091655 Hereinafter Achi).
Regarding claims 5 and 6, Teramoto teaches a peripheral part (side of the housing 25 with LEDs on it, Fig. 1) of the first housing body and intersections (intersections being the corners, Fig. 1) extending from ends of the peripheral part body in a direction toward the backlight (Fig. 1) and intersecting the peripheral part body.
Teramoto fails to teach a light source is disposed inside each intersection.
Achi teaches a peripheral part (back side of 23, Fig. 8) of the first housing body (23, Fig. 8) includes a peripheral part body (backside of 23, Fig. 8) and intersections (left and right sides 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the light source disposed insides each intersection to Teramoto as taught by Achi, in order to  more effectively suppress the color unevenness at the emission surface (Achi, Paragraph 0073).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Teramoto (US 2018/0180800) in view of Kunimochi (US 2016/0109634) and Achi et al. (US 2016/0091655 Hereinafter Achi).
Regarding claim 7, Teramoto teaches a peripheral part (side of the housing 25 with LEDs on it, Fig. 1) of the first housing body and intersections (intersections being the corners, Fig. 1) extending from ends of the peripheral part body in a direction toward the backlight (Fig. 1) and intersecting the peripheral part body.
Teramoto fails to teach a light source is disposed inside each intersection.
Achi teaches a peripheral part (back side of 23, Fig. 8) of the first housing body (23, Fig. 8) includes a peripheral part body (backside of 23, Fig. 8) and intersections (left and right sides of 23, Fig. 8) extending from ends of the peripheral part body in a direction toward the backlight (Fig. 8) and intersecting the peripheral part body (Fig. 8), and a light source (7, Fig. 8) is disposed inside each intersection (Fig. 7).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the light source disposed insides each intersection to Teramoto as 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shin et al. (US 8931946) teaches a display, backlight, case, optical sheets and tabs for positioning. Yasunaga et al. (US 2017/0082789) teaches LEDs in the corners of a light guide projecting light into the light guide. Tomomasa et al. (US 2017/0226080) teaches the display/lighting elements but predominantly the case. Takaira teaches a display, light guide, and tabs that are offset from each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ERIC T EIDE/            Examiner, Art Unit 2875